Citation Nr: 1140008	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-10 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to June 1987, from February to June 1991, and from February 2003 to March 2004.  He also had service in the United States Army Reserves (USAR) from 1998 to 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, in pertinent part, denied service connection for right shoulder and low back disabilities.  

In April 2010 and June 2011, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) for additional development.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay a decision on these matters.

The Veteran asserts that his right shoulder and low back disabilities were incurred in or aggravated by military service.  In an August 2010 statement (VA Form 21-4138), he stated that he joined the USAR in March 1998 and began having back problems in 1999 after completing a 2-mile rucksack march.  He said that he also experienced low back pain after rucksack marches in 1999, 2000, and 2001.  The report of the June 2010 VA examination reflects that the Veteran said he retired from the USAR in 2007.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection can only be granted for a disability resulting from disease or injury incurred in or aggravated coincident with active duty for training (ACDUTRA), or for disability resulting from injury during inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101 (22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2011).  As noted above, the Veteran served in the USAR from 1998 to 2007.  However, the actual periods during which the Veteran served on ACDUTRA or INACDUTRA have not been verified.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Thus, on remand, the RO/AMC should undertake additional efforts, as outlined in the directives below, to verify the dates of ACDUTRA and INACDUTRA for the Veteran's USAR military service.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  
In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

The Board notes that a private treatment record dated in June 2002 indicates that when the Veteran was seen for complaints regarding the right shoulder and knee, the Veteran reported that he had to take a physical test on occasion in connection with his job at the Federal Bureau of Prisons, and had not been able to perform the test the last time.  Copies of these examination reports from the Federal Bureau of Prisons should be obtained.  

The Board also ntoes that in this case, private medical records from Dr. E. (the Veteran's chiropractor) reflect that he was first treated for back discomfort in February 1999.  A March 1999 private medical record from Dr. R. notes that the Veteran complained of low back pain for the past 3 weeks and that he had seen a chiropractor in February; he said he had no known injuries and no history of back pain until now.  A November 1999 record from Dr. E. notes that the Veteran said that he was preparing for a PT test and that this likely put a strain on his back.  In February 2000, it was noted that the Veteran had training recently and this provoked his lower back pain and stiffness.  In May 2000, he presented with low back strain following PT training.  In June 2000, it was noted that he had a low back flare-up after training for an upcoming PT test and that this had happened a few times per year since he began treatment.  In October 2000 and April 2001, treatment was provided in preparation for the Veteran's weekend PT tests.  He continued to receive periodic chiropractic treatment leading up to his order to report for active duty in February 2003.  

A June 2001 X-ray of the Veteran's lumbar from Baptist Medical Park showed minimal degenerative disc disease at L3-4 and findings most consistent with bilateral pars defects at L5-S1 with only minimal anterolisthesis of L5-S1.

Private treatment records from Southern Orthopaedics and Sports Medicine reflect that the Veteran complained of low back and neck pain in November 2001.  He was diagnosed with lumbar spondylosis by X-ray.  In June 2002, he complained of right shoulder pain and it was noted that he had some crepitus in the subacromial space.  The diagnosis was subacromial impingement of the right shoulder.  In May 2002, he complained of right shoulder pain worsening over the past year.  The assessment was frozen shoulder versus osteoarthritis.  A May 2002 X-ray of the right shoulder showed no significant abnormality.  In February 2003, findings were positive for impingement.  The diagnosis was subacromial impingement and bursitis.  

As noted above, the Veteran had active duty from February 2003 to March 2004.  Service records reflect that in May 2003, he complained of right shoulder pain; the assessment was bursitis versus rotator cuff tear, which was treated with injections.  In July 2003, he complained of right shoulder pain and low back pain.  An August 2003 Initial Medical Review/Annual Medical Certificate indicates the Veteran had severe neck and back problems.  A September 2003 note reflects that the Veteran had chronic low back pain that was severely limiting function anytime after carrying a rucksack.  In September 2003, the Veteran requested a transfer from Iraq to North Carolina due to medical problems involving his back and shoulder, which was denied.  In October 2003, he was placed on physical profile for chronic low back pain and right shoulder bursitis.  A December 2003 private treatment record from Dr. E. indicates the Veteran was experiencing muscle spasms and that he showed no range of motion over 50 percent.  A March 2004 Report of Medical Examination reflects that he had pain in his right shoulder and that there was a "pop" on forward flexion; his spine was normal.  On a March 2004 Report of Medical Assessment, the Veteran reported that his low back and right shoulder pain was worse.  

The Veteran was discharged from active duty in March 2004.  On a May 2004 Post-Deployment Health Assessment, the Veteran reported that he had back pain and swollen, stiff, or painful joints during deployment and currently.  He indicated that he had back pain and right shoulder pain before deployment and was informed he should not have been deployed with these problems.  

In June 2004, a private medical record from Southern Orthaepedics and Sports Medicine reflects that the Veteran had pain in the AC joint and subdeltoid area and that he had previously been treated with injections and NSAIDs without success.  Findings were very positive impingement with a loud clavicular and subacromial pop.  A possible rotator cuff tear was noted and labral injury was noted as well as AC arthritis.  Surgery was recommended.  In July 2004, he underwent surgical arthroscopic subacromial decompression and installation of lidocaine pain pump.  

The report of a November 2004 VA general examination reflects that the Veteran was diagnosed with a bone spur of the right shoulder, status post arthroscopy in July 2004, with postoperative pain; and lumbar strain, old spondylolysis, minimal DDD, L5 spondylolisthesis. 

USAR service records reflect that he was put on physical profile for knee, shoulder and low back pain in November 2004.  A February 2005 letter from Dr. S. indicated that the Veteran could not perform certain PT duties due to right shoulder and right knee injuries.  An March 2005 Annual Medical Certificate for the USAR reflects that the Veteran had low back pain and right shoulder popping.  A January 2005 Report of Medical History reflects that he had a painful shoulder and recurrent back problems.  The corresponding Report of Medical Examination noted right shoulder and low back pain with full range of motion.  

A May 2005 magnetic resonance imaging (MRI) showed mild degenerative disc disease (DDD) at the L3-L4 level; bilateral par defects with some associated degenerative changes at the L5-S1 level; and mild degenerative changes at the S1 joints.  A November 2005 private medical record from Dr. L. reflects that the Veteran had lumbar spine DDD and that he was doing well and had recently passed his PT test.  He had no recent back pain but did seek treatment from a chiropractor after a low back spasm, which had since resolved.

A September 2008 private medical record from Dr. L. reflects that the Veteran's lumbar spine had normal contour, no point tenderness, and no pain on range of motion.

December 2009 private medical records from Sacred Heart Surgical Center reflect that the Veteran underwent a surgical anterior lumbar interbody fusion at the L5-S1 level.  It was noted that the Veteran had severe DDD at the L5-S1 level and L5-S1 spondylolisthesis with bilateral par defects.  

In the April 2010 remand, the Board found that the Veteran's low back and right shoulder disabilities clearly and unmistakably existed prior to his most recent period of active service from February 2003 to March 2004.  The Board remanded the claims for a VA medical examination and opinion regarding whether the preexisting disabilities were aggravated by his February 2003 to March 2004 period of active duty.

The report of a June 2010 VA examination reflects that the Veteran was diagnosed with lumbar spine DDD and right shoulder impingement and degenerative joint disease (DJD).  The examiner opined that these disabilities were "less likely than not aggravated beyond natural progression due to service."

In June 2011, the Board remanded the claims so that the June 2010 VA examiner could review treatment records from Dr. E. dated from January 1997 to May 2010, which had recently been received, and provide an addendum to her June 2010 report.  In July 2011, the examiner indicated that she had reviewed the notes from Dr. E and opined that DJD and DDD are progressive conditions, which do not resolve or heal over time.  She said that evidence showed, in this case, that the Veteran experienced acute flare-ups at times or a waving and waning of severity in his symptoms.  As to whether the chronic progression of the shoulder and back conditions worsened beyond that which is expected for these conditions, she opined "I am unable to find evidence that these conditions are permanently worsened during or as a result of service.  Therefore, I believe the conditions are less likely than not permanently aggravated during service."  

As noted above, to rebut the presumption of soundness in this case, there must be clear and unmistakable evidence that either there was no increase in the Veteran's low back and right shoulder disabilities during service or that any increase in either disability was due to the natural progress of the preexisting condition.  The June 2010 VA examiner's opinion that the preexisting disabilities were "less likely than not" aggravated during service is insufficient to because it does not reach the standard of proof necessary to determine whether there is clear and unmistakable evidence.  In addition, the examiner should provide an opinion as to whether any right shoulder or low back disability resulted from a disease or injury during a period of ACDUTRA or injury during a period of INACDUTRA.  As such, the RO/AMC should forward the claims to the examiner who provided the June 2010 VA examination for an addendum opinion and should only arrange for further examination of the Veteran if the June 2010 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Army, the Defense Finance and Accounting Service (DFAS), the Defense Personnel Records Imaging System (DPRIS), and any other federal sources to verify the status of the Veteran's service as an Army reservist from 1998 to 2007, including any actual periods (specific dates) of ACDUTRA and INACDUTRA.

2.  Obtain copies of the Veteran's employment examinations from the Federal Bureau of Prisons, to include those from prior to his active duty in 2003

3.  After obtaining any additional records to the extent possible, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran's low back and right shoulder in June 2010 for an addendum opinion.  The claims file should be made available to the examiner, and the examiner must indicate that the claims file was reviewed.

After reviewing the record, the examiner is asked to respond to the following questions/directives and provide a full statement of the basis for all conclusions reached. 

(i)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right shoulder or low back disability is related to disease or injury during a period of ACDUTRA or injury during a period of INACDUTRA.

(ii) On the basis of the clinical record, can it be concluded clearly and unmistakably that the Veteran's low back disability was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?; 

(iii) On the basis of the clinical record, can it be concluded clearly and unmistakably that the Veteran's right shoulder disability was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

3. Thereafter, the AMC/RO should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the addendum report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in August 2011, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


